DETAILED ACTION
This Office Action is in response to the Amendment filed on 10/14/2020
Claim 32 and 33 are amended. 
Claims 1-33 are pending.  

Response to Arguments
Applicant’s arguments, see page 25-30, filed 10/14/2020, with respect to the rejection(s) of claim(s) 1 and 32 under 35 USC 103 over Myamoto et. al. (US 20140042811 A1) hereinafter Myamoto in view of Baldassarre et. al. (US 20100019574 A1) hereinafter Baldassarre and further in view of Neale (US Patent No. US 7,218,998 B1) hereinafter Neale, have been fully considered and are persuasive. Applicant’s argument is primarily related to combination of Neale with Myamoto and Baldassarre. Examiner agrees. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Myamoto et. al. (US 20140042811 A1) hereinafter Myamoto in view of Baldassarre et. al. (US 20100019574 A1) hereinafter Baldassarre and further in view of Fu (US20120283890A1) hereinafter Fu.

Applicant’s arguments, see page 25-30, filed 10/14/2020, with respect to the rejection(s) of claim(s) 4 under 35 USC 103 over Myamoto et. al. (US 20140042811 Al) hereinafter Myamoto in view of Vaswani et. al. (US 20120036250 Al) hereinafter Vaswani, further in view of Clidaras et. al. (US Patent No. US 9618991 B1) hereinafter Clidaras and further in view of Baldassarre et. al. (US 20100019574 Al) hereinafter Baldassarre and further in view of Neale (US Patent No. US 7,218,998 B1) hereinafter Neale, have been fully considered and are 

Applicant’s arguments, see page 25-30, filed 10/14/2020, with respect to the rejection(s) of claim(s) 6 under 35 USC 103 over Myamoto et. al. (US 20140042811 Al) hereinafter Myamoto in view of. al. (US 20120036250 Al) hereinafter Vaswani and further in view of Neale (US Patent No. US 7,218,998 B1) hereinafter Neale, have been fully considered and are persuasive. Applicant’s argument is primarily related to combination of Neale with Myamoto. Examiner agrees. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Myamoto et. al. (US 20140042811 A1) hereinafter Myamoto in view of Vaswani et. al. (US 20120036250 A1) hereinafter Vaswani and further in view of Fu (US20120283890A1) hereinafter Fu.

Applicant’s arguments, see page 25-30, filed 10/14/2020, with respect to the rejection(s) of claim(s) 9, 16 and 33 under 35 USC 103 over Myamoto et. al. (US 20140042811 Al) hereinafter Myamoto in view of Baba et. al. (US 20140312841 Al) hereinafter Baba and further in view of Baldassarre et. al. (US 20100019574 Al) hereinafter Baldassarre and further in view of Neale (US Patent No. US 7,218,998 B1) hereinafter Neale, have been fully considered and are persuasive. Applicant’s argument is primarily related to combination of Neale with Myamoto. Examiner agrees. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Myamoto et. al. (US 20140042811 A1) hereinafter Myamoto in view of Baba et. al. (US 20140312841 A1) hereinafter Baba and further in view of Baldassarre et. al. (US 20100019574 A1) hereinafter Baldassarre and further in view of Fu (US20120283890A1) hereinafter Fu.

Rejection to dependent claims not mentioned above which were rejected in view of Neale due to their dependency, are also therefore withdrawn and are now rejected in view of Fu.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11/1, 26/1, 29/1, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Myamoto et. al. (US 20140042811 A1) hereinafter Myamoto in view of Baldassarre et. al. (US 20100019574 A1) hereinafter Baldassarre and further in view of Fu (US20120283890A1) hereinafter Fu.
Regarding claim 1,
Myamoto teaches, A method for managing load on a grid operably connected to a grid participant that provides power to customers through a plurality of intermediate circuits, wherein each customer has a varying load on a customer circuit that is behind a utility meter connected at a common connection to one of the intermediate circuits, comprising: (¶0020 teaches a method of controlling load. Fig. 1 and ¶0029-¶0033 teaches, an entire configuration (intermediate circuit) of a power control system with load 300 (“such as lighting, an air conditioner and a refrigerator, and television”) connected to a power system of a power company, also teaches the load is behind a utility meter connected to a common connection. According to Applicant’s specification ¶0003 it is known in the art for power to be provided to plurality of customers through a network (plurality of intermediate circuit))
providing energy management controllers to controlled load customers, wherein the controllers for each controlled load customer can controllably switch in real time controlled load portions of the varying load of that controlled load customer, by said controllers autonomously connecting or autonomously disconnecting said controlled load portions from the customer circuit of that controlled load customer in real time, whereby the controllers allow autonomous shedding of load shedding parts, and autonomous adding of load adding parts, of said controlled load portions of that controlled load customer in real time behind the utility meter; (¶0019 teaches a control device (e.g., HEMS 700) for controlling the power supply means and the load. ¶0045 teaches, HEMS 700 determines an operation schedule of the load 300, and performs a control according to the determined operation schedule. Fig. 6 S14-S18 and ¶0097-¶0098 teaches a loop where operation schedule of the loads are constantly being changed based on change in response to change in load condition resulting from sensor data. Therefore the control of loads is happening in real time. ¶0057 teaches controlling sockets 801-805 by switching on and off sockets to provide power to loads during independent operation which is referred to as “power leveling control”. Per ¶0073 and fig. 4-5 power leveling control unit is part of Control-Command generation unit, which is part of HEMS. According to Applicant’s specification ¶0003 it is known in the art for power to be provided to plurality of customers. So, each customer can have an HEMS and therefore the system can have plurality of HEMS connected to each customer)
wherein the controllers for each controlled load customer are downloadably connected to said grid participant so that said grid participant can download to the controllers grid participant rules (¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information)
downloading to said controllers grid participant rules for said grid participant's desired outcome for the intermediate circuit of that controlled load customer; (¶0045 teaches, HEMS 700 may acquire information for use in the control from the external network 2 by communicating with the external network 2. ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information))
wherein said controllers act autonomously from said grid participant and from each other; (Myamoto in ¶0045 teaches, HEMS 700 determines an operation schedule of the load 300, and performs a control according to the determined operation schedule. HEMS control of individual loads is not dictated by the external network 2 and it doesn’t rely on any other HEMS)
wherein certain of said controlled load customers are power generation customers, who each has an intermittent power generation system controlled by one of said controllers that provides unpredictably fluctuating generated power to that power generation customer's customer circuit; (¶0019 teaches, a consumer having independently operable power supply means (e.g., PV 100). ¶0030-¶0031 and fig. 1 teaches PV provides power to customer’s circuit. ¶0038 teaches the controller 430 controls the charging and discharging of the storage battery 200 and adjusts the PV generated power, in accordance with the control command received from the HEMS 700.)
wherein the controllers for each power generation customer's customer circuit detect in real time changes in each power generation customer's varying load and unpredictably fluctuating generated power, whereby each power generation customer's controller detects chances in that power generation customer's varying load and unpredictably fluctuating power; (¶0045 teaches, HEMS 700 determines an operation schedule of the load 300, and performs a control according to the determined operation schedule. Fig. 6 S14-S18 and ¶0097-¶0102 teaches a loop where HEMS acquires again the accumulated power information, the power-generation information, the load priority information and motion sensor information)
whereby autonomously connecting and disconnecting said load adding parts and said load shedding parts behind the meter in real time according to said grid participant rules contributes to making the power generation customers' customer circuits autonomously real time adaptive to conform to said grid participant rules. (¶0045 teaches, HEMS 700 may acquire information for use in the control from the external network 2 by communicating with the external network 2. ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. ¶0057 teaches controlling sockets 801-805 by switching on and off sockets to provide power to loads during independent operation which is referred to as “power leveling control”. Per ¶0073 and fig. 4-5 power leveling control unit is part of Control-Command generation unit, which is part of HEMS.)
Myamoto doesn’t explicitly teach, wherein, in real time response to a power generation customer's controllers' detected excesses in power to meet that power generation customer's varying load and said desired outcome on that power generation customer's intermediate circuit, in accordance with said rid participant rules, the controllers for that power generation customer's customer circuit autonomously connect said load adding parts to that power generation customer's intermittent power generation system to add sufficient load in real time to absorb the excesses behind the utility meter; (Myamoto in Fig. 6 S14-S18 and ¶0097-¶0102 teaches a loop where HEMS acquires again the accumulated power information, the power-generation information, the load priority information and motion sensor information and changes operation scheduled of loads based on detected changes. ¶0045 teaches HEMS performs a control according to the determined operation schedule. However Myamoto doesn’t explicitly teach detecting excess in power and add sufficient load in real time to reduce the excess. Baldassarre in ¶0117-¶0018 teaches detecting in real time power being drawn by active loads being below a threshold of power being supplied from auxiliary power source (excess power) and adding loads based on that determination)
wherein in real time response to that power generation customer's controllers' detected deficiencies in power to meet that power generation customer's varying load and said desired outcome on that power generation customer's immediate circuit, in accordance with said grid participant rules, the controllers for that power generation customer's customer circuit autonomously disconnect said load shedding parts to shed sufficient load in real time to reduce the deficiencies behind the utility meter; (Myamoto in Fig. 6 S14-S18 and ¶0097-¶0102 teaches a loop where HEMS acquires again the accumulated power information, the power-generation information, the load priority information and motion sensor information and changes operation scheduled of loads based on detected changes. ¶0045 teaches HEMS performs a control according to the determined operation schedule. However Myamoto doesn’t explicitly teach detecting deficiencies in power and shed sufficient load in real time to reduce the deficiencies. Baldassarre in ¶0117 teaches detecting power being drawn by active loads being above a threshold of power being supplied from auxiliary power source and shedding loads based on that determination) 
Baldassarre is an art in the area of interest as it teaches controlling loads. A combination of Baldassarre with Myamoto would allow the combined system to detect excess and deficiencies in power and control loads to reduce the excess and deficiency. One would have been motivated to do so because by doing so one can maintain optimal balance of the power supplied to the electrical loads by the auxiliary power source and avoid overloading the auxiliary power source as taught by Baldassarre in ¶0020 and ¶0034.
Myamoto and Baldassarre doesn’t explicitly teach, grid participant rules to correct undesirable grid conditions, to achieve said grid participant's desired outcome for the intermediate circuit of that controlled load customer; wherein said grid participant rules correct undesirable arid conditions consisting of low grid frequency, low or high voltage conditions, or reactive power output: (Myamoto in ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. However it doesn’t explicitly teach the power outage is to correct undesirable condition consisting of low grid frequency, low or high voltage conditions, or reactive power output. However it doesn’t explicitly teach the power outage is to correct undesirable condition consisting of low grid frequency, low or high voltage conditions, or reactive power output. Fu in ¶0048 teaches local controller receiving system instructions to disconnect from the main grid from a control center such as a power dispatch center of the main grid, when a failure or abnormal system behavior occurs in the main grid. ¶0044 teaches abnormal system behavior includes grid over/under frequency.
Fu is an art in the area of interest as it teaches electric power utility system (¶0028). A combination of Fu with Myamoto and Baldassarre would allow the combined system to correct undesirable grid condition such as low frequency and disconnected consumers behind a utility meter to correct that grid condition. One would have been motivated to do so because by doing so one can prevent an unstable operation on the main grid (see Fu in ¶0048).
Regarding claim 11/1,
Myamoto, Baldassarre and Fu teaches, A method according to any one of claims 1, 2, 3, 4, 5, or 9, wherein said controlled load portions comprise devices selected from the group consisting of water heaters, air conditioners, space heaters, swimming pool heaters and swimming pool pumps. (Myamoto in ¶0033 teaches load includes air conditioners)
Regarding claim 26/1,
Myamoto, Baldassarre and Fu teaches, A method according to any one of claims 1, 4, or 9, wherein said energy management controllers are implemented as software on a computer. (Myamoto teaches, ¶0060 teaches the processing unit 710 of HEMS 700 controls various types of functions of the HEMS 700 by executing a control program stored in the storage unit 720.)
Regarding claim 29/1,
Myamoto, Baldassarre and Fu teaches, A method according to any one of claims 1, 4, or 9, wherein said energy management controllers can accept and act according to grid participant rules that require centralized control by the energy grid participant at times defined by said grid participant. (Myamoto in ¶0076 teaches the HEMS 700 acquires the planned power outage time period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information)
Regarding claim 32,
Myamoto teaches, A method for managing load on a grid operably connected to a grid participant that provides power to customers through a plurality of intermediate circuits, wherein each customer has a varying load on a customer circuit that is behind a utility meter connected at a common connection to one of the intermediate circuits, comprising: (¶0020 teaches a method of controlling load. Fig. 1 and ¶0029-¶0033 teaches, an entire configuration (intermediate circuit) of a power control system with load 300 (“such as lighting, an air conditioner and a refrigerator, and television”) connected to a power system of a power company, also teaches the load is behind a utility meter connected to a common connection. According to Applicant’s specification ¶0003 it is known in the art for power to be provided to plurality of customers through a network (plurality of intermediate circuit))
providing an energy management controller to controlled load customers to enable each controlled load customer to controllably switch in real time controlled load portions of the varying load of that controlled load customer, by autonomously connecting load adding parts, or autonomously disconnecting load shedding parts, of said controlled load portions from the customer circuit of that controlled load customer in real time, whereby the controller allows load shedding and load adding of said controlled load portions in real time behind the utility meter; (¶0019 teaches a control device (e.g., HEMS 700) for controlling the power supply means and the load. ¶0045 teaches, HEMS 700 determines an operation schedule of the load 300, and performs a control according to the determined operation schedule. Fig. 6 S14-S18 and ¶0097-¶0098 teaches a loop where operation schedule of the loads are constantly being changed based on change in response to change in load condition resulting from sensor data. Therefore the control of loads is happening in real time. ¶0057 teaches controlling sockets 801-805 by switching on and off sockets to provide power to loads during independent operation which is referred to as “power leveling control”. Per ¶0073 and fig. 4-5 power leveling control unit is part of Control-Command generation unit, which is part of HEMS. According to Applicant’s specification ¶0003 it is known in the art for power to be provided to plurality of customers. So, each customer can have an HEMS and therefore the system can have plurality of HEMS connected to each customer)
wherein the controller for each controlled load customer is downloadably connected to said grid participant so that said grid participant can download to the controller grid participant rules for said grid participant's desired outcome for the customer circuit of that controlled load customer; (¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information)
wherein said controller for each controlled load customer acts autonomously from said grid participant and from other controllers; (Myamoto in ¶0045 teaches, HEMS 700 determines an operation schedule of the load 300, and performs a control according to the determined operation schedule. HEMS control of individual loads is not dictated by the external network 2 and it doesn’t rely on any other HEMS)
downloading to said controller for each controlled load customer grid participant rules for said grid participant's desired outcome for the customer circuit of that controlled load customer; (¶0045 teaches, HEMS 700 may acquire information for use in the control from the external network 2 by communicating with the external network 2. ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information))
wherein certain of said controlled load customers are power generation customers, who each has an intermittent power generation system that provides unpredictably fluctuating generated power to that power generation customer's customer circuit; (¶0019 teaches, a consumer having independently operable power supply means (e.g., PV 100). ¶0030-¶0031 and fig. 1 teaches PV provides power to customer’s circuit. ¶0038 teaches the controller 430 controls the charging and discharging of the storage battery 200 and adjusts the PV generated power, in accordance with the control command received from the HEMS 700.)
wherein the controllers for each power generation customer's customer circuit detect in real time changes in each power generation customer's varying load and unpredictably fluctuating generated power; (¶0045 teaches, HEMS 700 determines an operation schedule of the load 300, and performs a control according to the determined operation schedule. Fig. 6 S14-S18 and ¶0097-¶0102 teaches a loop where HEMS acquires again the accumulated power information, the power-generation information, the load priority information and motion sensor information)
whereby autonomously connecting and autonomously disconnecting said load adding parts and said load shedding parts behind the meter in real time according to said grid participant rules contributes to making the power generation customers' customer circuits autonomously real time adaptive to conform to said grid participant rules. (¶0045 teaches, HEMS 700 may acquire information for use in the control from the external network 2 by communicating with the external network 2. ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. ¶0057 teaches controlling sockets 801-805 by switching on and off sockets to provide power to loads during independent operation which is referred to as “power leveling control”. Per ¶0073 and fig. 4-5 power leveling control unit is part of Control-Command generation unit, which is part of HEMS.)
Myamoto doesn’t explicitly teach, wherein, in real time response to a power generation customer's controllers' detected excesses in power to meet that power generation customer's varying load and said desired outcome on that power generation customer's customer circuit, in accordance with said grid participant’s rules, the controllers for that power generation customer's customer circuit autonomously connect said load adding parts to that power generation customer's intermittent power generation system to add sufficient load in real time to absorb the excesses behind the utility meter; (Myamoto in Fig. 6 S14-S18 and ¶0097-¶0102 teaches a loop where HEMS acquires again the accumulated power information, the power-generation information, the load priority information and motion sensor information and changes operation scheduled of loads based on detected changes. ¶0045 teaches HEMS performs a control according to the determined operation schedule. However Myamoto doesn’t explicitly teach detecting excess in power and add sufficient load in real time to reduce the excess. Baldassarre in ¶0117-¶0018 teaches detecting in real time power being drawn by active loads being below a threshold of power being supplied from auxiliary power source (excess power) and adding loads based on that determination)
wherein in real time response to that power generation customer's controllers' detected deficiencies in power to meet that power generation customer's varying load and said desired outcome on that power generation customer's customer circuit, in accordance with said grid participant’s rules, the controllers for that power generation customer's customer circuit autonomously disconnect said load shedding parts to shed sufficient load in real time to reduce the deficiencies behind the utility meter; (Myamoto in Fig. 6 S14-S18 and ¶0097-¶0102 teaches a loop where HEMS acquires again the accumulated power information, the power-generation information, the load priority information and motion sensor information and changes operation scheduled of loads based on detected changes. ¶0045 teaches HEMS performs a control according to the determined operation schedule. However Myamoto doesn’t explicitly teach detecting deficiencies in power and shed sufficient load in real time to reduce the deficiencies. Baldassarre in ¶0117 teaches detecting power being drawn by active loads being above a threshold of power being supplied from auxiliary power source and shedding loads based on that determination)
Baldassarre is an art in the area of interest as it teaches controlling loads. A combination of Baldassarre with Myamoto would allow the combined system to detect excess and deficiencies in power and control loads to reduce the excess and deficiency. One would have been motivated to do so because by doing so one can maintain optimal balance of the power supplied to the electrical loads by the auxiliary power source and avoid overloading the auxiliary power source as taught by Baldassarre in ¶0020 and ¶0034.
Myamoto and Baldassarre doesn’t explicitly teach, grid participant rules to correct undesirable grid conditions to achieve desired outcome…; wherein said grid participant rules correct undesirable grid conditions consisting of low or high voltage conditions, or reactive power output. (Myamoto in ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. However it doesn’t explicitly teach the power outage is to correct undesirable condition consisting of low or high voltage conditions, or reactive power output. Fu in ¶0048 teaches local controller receiving system instructions to disconnect from the main grid from a control center such as a power dispatch center of the main grid, when a failure or abnormal system behavior occurs in the main grid. ¶0044 teaches abnormal system behavior includes grid over/under voltage.
Fu is an art in the area of interest as it teaches electric power utility system (¶0028). A combination of Fu with Myamoto and Baldassarre would allow the combined system to correct undesirable grid condition such as over/under voltage and disconnected consumers behind a utility meter to correct that grid condition. One would have been motivated to do so because by doing so one can prevent an unstable operation on the main grid (see Fu in ¶0048).

Claims 2, 8/2, 11/2 are rejected under 35 U.S.C. 103 as being unpatentable over Myamoto et. al. (US 20140042811 A1) hereinafter Myamoto in view of Baldassarre et. al. (US 20100019574 A1) hereinafter Baldassarre, further in view of Fu (US20120283890A1) hereinafter Fu, further in view of Vaswani et. al. (US 20120036250 A1) hereinafter Vaswani and further in view of Clidaras et. al. (US Patent No. US 9618991 B1) hereinafter Clidaras.
Regarding claim 2,
Myamoto, Baldassarre and Fu doesn’t explicitly teach, A method according to claim 1, wherein the controllers for each controlled load customer are associated with reference criteria for that controlled load customer, further comprising: (Myamoto in ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. However it doesn’t teach, the controllers being associated with a reference criteria. Vaswani in ¶0027 teaches meters are nodes. ¶0134 teaches the meters are associated with customer loads. ¶0114 teaches disconnecting a group of nodes based on geographic area, hence meters (or customers) are associated with a reference criteria (i.e. geographic area).)
downloading said grid participant rules to at least a referenced subset of controllers selected by the reference criteria that can autonomously manage in real time the controlled loads of referenced controlled load customers; (Myamoto in ¶0045 teaches, HEMS 700 may acquire information for use in the control from the external network 2 by communicating with the external network 2. ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information). However it doesn’t teach acquiring the information to a subset of controllers. Vaswani in ¶0114 teaches disconnecting a group of nodes based on location (i.e. reference criteria))
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid outage event of Myamoto, Baldassarre and Fu to include Vaswani’s method of associating customers to a reference. Myamoto, Baldassarre and Fu already teaches HEMS receiving instruction from utility company and managing customer grid based on that information. Grouping utility customers under a specific criteria is known in the art as evident by Vaswani ¶0069 (geographic reference criteria). The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Myamoto, Baldassarre, Fu and Vaswani doesn’t explicitly teach, wherein each of the referenced controlled load customers can individually elect whether to opt-in all, some or none of said grid participant rules whereby referenced controlled load customers who have decided to opt-in to all or some of said grid participant rules are opted-in customers each grid participant rule to which said controlled load customers have opted-in; (Vaswani in ¶0114 teaches disconnecting a group of nodes based on location (i.e. reference criteria). However it doesn’t explicitly teach customer opting-in to participate in the disconnection. Clidaras Column 12 Line 11-39 teaches, a utility may have an agreement with the operator of the computer data center (load customer) that the computer data center will be switched to back-up power at times when the utility is facing high energy demand. Therefore customers can opt-in to participate.
whereby autonomous load shedding and load adding of said load adding parts and said load shedding parts in real time behind the utility meter controls the opted-in customers' loads in real time according to which said opted-in customers have opted-in, to contribute to making the intermediate circuits for the referenced controlled load customers autonomously real time adaptive to substantially conform to said particular grid participant rule. (Myamoto in ¶0045 teaches, HEMS 700 may acquire information for use in the control from the external network 2 by communicating with the external network 2. ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. ¶0057 teaches controlling sockets 801-805 by switching on and off sockets to provide power to loads during independent operation which is referred to as “power leveling control”. Per ¶0073 and fig. 4-5 power leveling control unit is part of Control-Command generation unit, which is part of HEMS. However, Myamoto doesn’t teach opted-in customers. Clidaras Column 12 Line 11-39 teaches, customer agreement (opting-in) switching to backup power during high demand)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid outage event of Myamoto, Baldassarre, Fu and Vaswani to include Clidaras’s method opting-in to switch to backup power. Myamoto, Baldassarre, Fu and Vaswani already teaches HEMS receiving instruction from utility company to perform independent operation and managing customer grid based on that information. A combination of Myamoto, Baldassarre, Fu and Vaswani with Clidaras would allow the system to perform independent operation based on an agreement with customer. One would have been motivated to do so because by doing so the utility can shed-loads in cooperation with customer (see Clidaras Column 12 Line 11-39). This would make the overall system more customer friendly. 
Regarding Claim 8/2,
Myamoto, Baldassarre, Fu, Vaswani and Clidaras teaches, A method according to any one of claims 2, or 4, wherein the reference criteria is selected .from the group consisting of the intermediate circuit to which the referenced controlled load customer is connected, tire area: in which the referenced controlled load customer is located, the type of the referenced controlled load customer’s intermittent power generation system, the direction the referenced controlled load customer’s intermittent power generation system faces, the geographic characteristics of the terrain around tire referenced controlled load customer’s intermittent power generation system, the capacity of the referenced controlled load customer’s intermittent power generation system, the type of power usage of the controlled load customer, and whether the referenced controlled load customer has energy storage. (Vaswani in ¶0114 teaches disconnecting a group of nodes based on location (i.e. reference criteria))
Regarding claim 11/2,
Myamoto, Baldassarre, Vaswani and Clidaras teaches, A method according to any one of claims 1, 2, 3, 4, 5, or 9, wherein said controlled load portions comprise devices selected from the group consisting of water heaters, air conditioners, space heaters, swimming pool heaters and swimming pool pumps. (Myamoto in ¶0033 teaches load includes air conditioners)

Claims 3, 11/3 are rejected under 35 U.S.C. 103 as being unpatentable over Myamoto et. al. (US 20140042811 A1) hereinafter Myamoto in view of Baldassarre et. al. (US 20100019574 A1) hereinafter Baldassarre, further in view of Fu (US20120283890A1) hereinafter Fu and further in view of Baba et. al. (US 20140312841 A1) hereinafter Baba
Regarding Claim 3,
Myamoto, Baldassarre and Fu don’t explicitly teach, A method according to claim 1, wherein the controlled load portions of at least one controlled load customer include energy storage. (Myamoto in ¶0030 teaches a storage battery 200. However it doesn’t explicitly teach storage battery as the controlled load portion. Baba in ¶0079-¶0080 teaches using an EV battery as a load to consume surplus power.)
Baba is an art in the area of interest as it teaches, an electricity management device which manage electricity used in a house. A combination of Myamoto, Baldassarre and Fu with Baba would allow the system to use an energy storage as a load to consume excess power. One would have motivated to do so because by doing so it is possible to perform power conversion at a high efficiency as taught by Baba in ¶0131.
Regarding claim 11/3,
Myamoto, Baldassarre, Fu and Baba teaches A method according to any one of claims 1, 2, 3, 4, 5, or 9, wherein said controlled load portions comprise devices selected from the group consisting of water heaters, air conditioners, space heaters, swimming pool heaters and swimming pool pumps. (Myamoto in ¶0033 teaches load includes air conditioners)

Claims 4, 5, 8/4, 11/4, 11/5, 26/4, 29/4 are rejected under 35 U.S.C. 103 as being unpatentable over Myamoto et. al. (US 20140042811 A1) hereinafter Myamoto in view of Vaswani et. al. (US 20120036250 A1) hereinafter Vaswani, further in view of Clidaras et. al. (US Patent No. US 9618991 B1) hereinafter Clidaras and further in view of Baldassarre et. al. (US 20100019574 A1) hereinafter Baldassarre and further in view of Fu (US20120283890A1) hereinafter Fu.
Regarding Claim 4,
Myamoto teaches, A method for managing load on a grid operably connected to a grid participant that provides power to customers through a plurality of intermediate circuits, wherein each customer has a varying load on a customer circuit that is behind a utility meter connected at a common connection to one of the intermediate circuits, comprising: (¶0020 teaches a method of controlling load. Fig. 1 and ¶0029-¶0033 teaches, an entire configuration (intermediate circuit) of a power control system with load 300 (“such as lighting, an air conditioner and a refrigerator, and television”) connected to a power system of a power company, also teaches the load is behind a utility meter connected to a common connection. According to Applicant’s specification ¶0003 it is known in the art for power to be provided to plurality of customers through a network (plurality of intermediate circuit))
controllably connecting energy management controllers to controlled load portions of the varying loads of controlled load customers, to control said controlled load portions in real time, by autonomously connecting or autonomously disconnecting said controlled load portions from the customer circuits of the controlled load customers in real time, whereby the controllers allow autonomous shedding of load shedding parts, and autonomous adding of load adding parts, of said controlled load portions in real time behind the utility meter; (¶0019 teaches a control device (e.g., HEMS 700) for controlling the power supply means and the load. ¶0045 teaches, HEMS 700 determines an operation schedule of the load 300, and performs a control according to the determined operation schedule. Fig. 6 S14-S18 and ¶0097-¶0098 teaches a loop where operation schedule of the loads are constantly being changed based on change in response to change in load condition resulting from sensor data. Therefore the control of loads is happening in real time. ¶0057 teaches controlling sockets 801-805 by switching on and off sockets to provide power to loads during independent operation which is referred to as “power leveling control”. Per ¶0073 and fig. 4-5 power leveling control unit is part of Control-Command generation unit, which is part of HEMS. According to Applicant’s specification ¶0003 it is known in the art for power to be provided to plurality of customers. So, each customer can have an HEMS and therefore the system can have plurality of HEMS connected to each customer)
wherein the controllers are downloadably connected to said grid participant so that said grid participant can download to the controllers grid participant rules (¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information)
Myamoto doesn’t explicitly teach, wherein the controllers are associated with reference criteria for each controlled load customer; (Myamoto in ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. However it doesn’t teach, the controllers being associated with a reference criteria. Vaswani in ¶0027 teaches meters are nodes. ¶0134 teaches the meters are associated with customer loads. ¶0114 teaches disconnecting a group of nodes based on geographic area, hence meters (or customers) are associated with a reference criteria (i.e. geographic area).)
downloading said grid participant rules to at least a referenced subset of controllers selected by the reference criteria that can autonomously manage in real time the controlled loads of referenced controlled load customers; (Myamoto in ¶0045 teaches, HEMS 700 may acquire information for use in the control from the external network 2 by communicating with the external network 2. ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information). However it doesn’t teach acquiring the information to a subset of controllers. Vaswani in ¶0114 teaches disconnecting a group of nodes based on location (i.e. reference criteria))
wherein said referenced subset of controllers act autonomously from said grid participant and from each other; (Myamoto in ¶0045 teaches, HEMS 700 determines an operation schedule of the load 300, and performs a control according to the determined operation schedule. HEMS control of individual loads is not dictated by the external network 2 and it doesn’t rely on any other HEMS. However Myamoto doesn’t teach a referenced subset of controllers. Vaswani in ¶0114 teaches disconnecting a group of nodes based on location (i.e. reference criteria))
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid outage event of Myamoto to include Vaswani’s method of associating customers to a reference. Myamoto already teaches HEMS receiving instruction from utility company and managing customer grid based on that information. Grouping utility customers under a specific criteria is known in the art as evident by Vaswani ¶0069 (geographic reference criteria). The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Myamoto and Vaswani doesn’t explicitly teach, wherein each of the referenced controlled load customers can individually elect whether to opt-in to all, some or none of said grid participant rules, whereby referenced controlled load customers who have decided to opt-in to all or some of said particular grid participant rules are opted-in customers for each particular grid participant rule to which said opted-in customers have opted-in; (Vaswani in ¶0114 teaches disconnecting a group of nodes based on location (i.e. reference criteria). However it doesn’t explicitly teach customer opting-in to participate in the disconnection. Clidaras Column 12 Line 11-39 teaches, a utility may have an agreement with the operator of the computer data center (load customer) that the computer data center will be switched to back-up power at times when the utility is facing high energy demand. Therefore customers can opt-in to participate.)
wherein the controllers for an opted-in customer's customer circuit detect in real time changes in each opted-in customer's varying load, whereby each opted-in customer's controller detects changes in that opted-in customer's varying load; (Myamoto in ¶0045 teaches, HEMS 700 determines an operation schedule of the load 300, and performs a control according to the determined operation schedule. Fig. 6 S14-S18 and ¶0097-¶0102 teaches a loop where HEMS acquires again the accumulated power information, the power-generation information, the load priority information and motion sensor information. . However, Myamoto doesn’t teach opted-in customers. Clidaras Column 12 Line 11-39 teaches, customer agreement (opting-in) switching to backup power during high demand)
whereby autonomous load shedding and autonomous load adding of the controlled load portions in real time behind the utility meter controls the opted-in customers' loads in real time according to each grid participant rule to which said, opted-in customers have opted-in, to contribute to making the intermediate circuits for the referenced controlled load customers autonomously real time adaptive to substantially conform to said grid participant rules. (Myamoto in ¶0045 teaches, HEMS 700 may acquire information for use in the control from the external network 2 by communicating with the external network 2. ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. ¶0057 teaches controlling sockets 801-805 by switching on and off sockets to provide power to loads during independent operation which is referred to as “power leveling control”. Per ¶0073 and fig. 4-5 power leveling control unit is part of Control-Command generation unit, which is part of HEMS. . However, Myamoto doesn’t teach opted-in customers. Clidaras Column 12 Line 11-39 teaches, customer agreement (opting-in) switching to backup power during high demand)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid outage event of Myamoto and Vaswani to include Clidaras’s method opting-in to switch to backup power. Myamoto and Vaswani already teaches HEMS receiving instruction from utility company to perform independent operation and managing customer grid based on that information. A combination of Myamoto and Vaswani with Clidaras would allow the system to perform independent operation based on an agreement with customer. One would have been motivated to do so because by doing so the utility can shed-loads in cooperation with customer (see Clidaras Column 12 Line 11-39). This would make the overall system more customer friendly.
Myamoto, Vaswani and Clidaras don’t explicitly teach, wherein, in real time response to an opted-in customer's controllers' detected excesses in power to meet that opted-in customer's varying load and said desired outcome on that opted-in customer's intermediate circuit, in accordance with each rid participant rule to which that opted-in customer has opted-in the controllers for that opted-in customer's customer circuit autonomously connect said load adding parts to add sufficient load in real time to absorb the excesses behind the utility meter; (Myamoto in Fig. 6 S14-S18 and ¶0097-¶0102 teaches a loop where HEMS acquires again the accumulated power information, the power-generation information, the load priority information and motion sensor information and changes operation scheduled of loads based on detected changes. ¶0045 teaches HEMS performs a control according to the determined operation schedule. However Myamoto doesn’t explicitly teach detecting excess in power and add sufficient load in real time to reduce the excess. Baldassarre in ¶0117-¶0018 teaches detecting in real time power being drawn by active loads being below a threshold of power being supplied from auxiliary power source (excess power) and adding loads based on that determination)
wherein in real time response to that opted-in customer's controllers' detected deficiencies in power to meet that opted-in customer's varying load and said desired outcome on that opted-in customer's intermediate circuit, in accordance with each grid participant rule to which said opted-in customer has opted-in, the controllers for that opted-in customer's customer circuit autonomously disconnect said load shedding parts to shed sufficient load in real time to reduce the deficiencies behind the utility meter; (Myamoto in Fig. 6 S14-S18 and ¶0097-¶0102 teaches a loop where HEMS acquires again the accumulated power information, the power-generation information, the load priority information and motion sensor information and changes operation scheduled of loads based on detected changes. ¶0045 teaches HEMS performs a control according to the determined operation schedule. However Myamoto doesn’t explicitly teach detecting deficiencies in power and shed sufficient load in real time to reduce the deficiencies. Baldassarre in ¶0117 teaches detecting power being drawn by active loads being above a threshold of power being supplied from auxiliary power source and shedding loads based on that determination)
Baldassarre is an art in the area of interest as it teaches controlling loads. A combination of Baldassarre with Myamoto, Vaswani and Clidaras would allow the combined system to detect excess and deficiencies in power and control loads to reduce the excess and deficiency. One would have been motivated to do so because by doing so one can maintain optimal balance of the power supplied to the electrical loads by the auxiliary power source and avoid overloading the auxiliary power source as taught by Baldassarre in ¶0020 and ¶0034.
Myamoto, Vaswani, Clidaras and Baldassarre doesn’t explicitly teach, grid participant rules to correct undesirable grid conditions, to achieve said grid participant's desired outcome for the intermediate circuit of that controlled load customer; wherein said arid participant rules correct undesirable arid conditions consisting of low grid frequency, low or high voltage conditions, or reactive power output; (Myamoto in ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. However it doesn’t explicitly teach the power outage is to correct undesirable condition consisting of low grid frequency, low or high voltage conditions, or reactive power output. Fu in ¶0048 teaches local controller receiving system instructions to disconnect from the main grid from a control center such as a power dispatch center of the main grid, when a failure or abnormal system behavior occurs in the main grid. ¶0044 teaches abnormal system behavior includes grid over/under voltage.
Fu is an art in the area of interest as it teaches electric power utility system (¶0028). A combination of Fu with Myamoto and Baldassarre would allow the combined system to correct undesirable grid condition such as low frequency and disconnected consumers behind a utility meter to correct that grid condition. One would have been motivated to do so because by doing so one can prevent an unstable operation on the main grid (see Fu in ¶0048).
Regarding Claim 5,
Myamoto, Vaswani, Clidaras, Baldassarre and Fu teaches, A method according to claim 4, wherein certain of the controlled load customers are power generation customers, who each has an intermittent power generation system controlled by one of said controllers that provides unpredictably fluctuating generated power to that power generation customer's customer circuit, (Myamoto in ¶0019 teaches, a consumer having independently operable power supply means (e.g., PV 100). ¶0030-¶0031 and fig. 1 teaches PV provides power to customers circuit)
further comprising: wherein the controller for each power generation customer's customer circuit detects in real time changes in each power generation customer's varying load and unpredictably fluctuating generated power; (Myamoto in Fig. 6 S14-S18 and ¶0097-¶0098 teaches a loop where operation schedule of the loads are constantly being changed based on change in response to change in load condition resulting from sensor data.)
wherein, in real time response to detected excesses in power to meet a power generation customer's varying load and desired outcome on that power generation customer's intermediate circuit, in accordance with said grid participant rule, the controllers for that power generation customer's customer circuit autonomously connect said load adding parts to add sufficient load in real time to absorb the excesses behind the utility meter; (Myamoto in Fig. 6 S14-S18 and ¶0097-¶0102 teaches a loop where HEMS acquires again the accumulated power information, the power-generation information, the load priority information and motion sensor information and changes operation scheduled of loads based on detected changes. ¶0045 teaches HEMS performs a control according to the determined operation schedule. Baldassarre ¶0117-¶0018 teaches detecting in real time power being drawn by active loads being below a threshold of power being supplied from auxiliary power source (excess power) and adding loads based on that determination)
wherein in real time response to detected deficiencies in power to meet the power generation customer's varying load and desired outcome on that power generation customer's intermediate circuit, in accordance with said grid participant rules, the controllers for that power generation customer's customer circuit autonomously disconnect said load shedding parts to shed sufficient load in real time to reduce the deficiencies behind the utility meter; (Myamoto in Fig. 6 S14-S18 and ¶0097-¶0102 teaches a loop where HEMS acquires again the accumulated power information, the power-generation information, the load priority information and motion sensor information and changes operation scheduled of loads based on detected changes. ¶0045 teaches HEMS performs a control according to the determined operation schedule. Baldassarre in ¶0117 teaches detecting power being drawn by active loads being above a threshold of power being supplied from auxiliary power source and shedding loads based on that determination)
whereby said power generation customers' autonomously connecting and disconnecting said load adding parts and said load shedding parts behind the meter in real time according to said grid participant rules, contributes to making the power generation customer's customer circuit autonomously real time adaptive to conform to said grid participant rules and contributes to making the referenced controlled load customers' intermediate circuits autonomously real time adaptive to conform to said grid participant rules. (Myamoto in ¶0045 teaches, HEMS 700 may acquire information for use in the control from the external network 2 by communicating with the external network 2. ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. ¶0057 teaches controlling sockets 801-805 by switching on and off sockets to provide power to loads during independent operation which is referred to as “power leveling control”. Per ¶0073 and fig. 4-5 power leveling control unit is part of Control-Command generation unit, which is part of HEMS.)
Regarding claim 8/4,
Myamoto, Vaswani, Clidaras, Baldassarre and Fu teaches, A method according to any one of claims 2, or 4, wherein the reference criteria is selected .from the group consisting of the intermediate circuit to which the referenced controlled load customer is connected, tire area: in which the referenced controlled load customer is located, the type of the referenced controlled load customer’s intermittent power generation system, the direction the referenced controlled load customer’s intermittent power generation system faces, the geographic characteristics of the terrain around tire referenced controlled load customer’s intermittent power generation system, the capacity of the referenced controlled load customer’s intermittent power generation system, the type of power usage of the controlled load customer, and whether the referenced controlled load customer has energy storage. (Vaswani in ¶0114 teaches disconnecting a group of nodes based on location (i.e. reference criteria))
Regarding claim 11/4,
Myamoto, Vaswani, Clidaras, Baldassarre and Fu teaches, A method according to any one of claims 1, 2, 3, 4, 5, or 9, wherein said controlled load portions comprise devices selected from the group consisting of water heaters, air conditioners, space heaters, swimming pool heaters and swimming pool pumps. (Myamoto in ¶0033 teaches load includes air conditioners)

Regarding claim 11/5,
Myamoto, Vaswani, Clidaras, Baldassarre and Fu teaches, A method according to any one of claims 1, 2, 3, 4, 5, or 9, wherein said controlled load portions comprise devices selected from the group consisting of water heaters, air conditioners, space heaters, swimming pool heaters and swimming pool pumps. (Myamoto in ¶0033 teaches load includes air conditioners)
Regarding claim 26/4,
Myamoto, Vaswani, Clidaras, Baldassarre and Fu teaches, A method according to any one of claims 1, 4, or 9, wherein said energy management controllers are implemented as software on a computer. (Myamoto teaches, ¶0060 teaches the processing unit 710 of HEMS 700 controls various types of functions of the HEMS 700 by executing a control program stored in the storage unit 720.)
Regarding claim 29/4,
Myamoto, Vaswani, Clidaras, Baldassarre and Fu teaches, A method according to any one of claims 1, 4, or 9, wherein said energy management controllers can accept and act according to grid participant rules that require centralized control by the energy grid participant at times defined by said grid participant. (Myamoto in ¶0076 teaches the HEMS 700 acquires the planned power outage time period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information)

Claims 6, 7, 10, 12, 14, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Myamoto et. al. (US 20140042811 A1) hereinafter Myamoto in view of Vaswani et. al. (US 20120036250 A1) hereinafter Vaswani and further in view of Fu (US20120283890A1) hereinafter Fu.
Regarding Claim 6,
Myamoto teaches, An autonomously real time adaptive grid, comprising: a grid operably connected to a grid participant that provides power to customers through a plurality of intermediate circuits, wherein each customer has a varying load connected to a customer circuit, wherein each customer circuit is behind a utility meter that is connected at a common connection to one of said intermediate circuits, (Fig. 1 and ¶0029-¶0033 teaches, an entire configuration (intermediate circuit) of a power control system with load 300 (“such as lighting, an air conditioner and a refrigerator, and television”) connected to a power system of a power company, also teaches the load is behind a utility meter connected to a common connection. According to Applicant’s specification ¶0003 it is known in the art for power to be provided to plurality of customers through a network (plurality of intermediate circuit))
wherein certain of said customers are power generation and storage customers, who each has a power generation system linked to a storage device by a charger/inverter that charges said storage device using generated power from said power generation system or discharges stored power from said storage device, wherein the improvement comprises: (¶0019 teaches, a consumer having independently operable power supply means (e.g., PV 100). ¶0030-¶0031 and fig. 1 teaches PV provides power to customer’s circuit. ¶0036 teaches DC power from PV being stored in the storage battery 200)
energy management controllers connected to controlled load portions of' said varying loads of controlled load customers, to control in real time said controlled load portions, by autonomously connecting or autonomously disconnecting said controlled load portions from said customer circuits of said controlled load customers, (¶0019 teaches a control device (e.g., HEMS 700) for controlling the power supply means and the load. ¶0045 teaches, HEMS 700 determines an operation schedule of the load 300, and performs a control according to the determined operation schedule. ¶0057 teaches controlling sockets 801-805 by switching on and off sockets to provide power to loads during independent operation which is referred to as “power leveling control”. Per ¶0073 and fig. 4-5 power leveling control unit is part of Control-Command generation unit, which is part of HEMS.)
whereby said controllers allow autonomous load adding and autonomous load shedding in real time of said controlled load portions, and to detect in real time changes in said varying load due to connection and disconnection of said controlled load portions; (Fig. 6 S14-S18 and ¶0097-¶0098 teaches a loop where operation schedule of the loads are constantly being changed based on change in response to change in load condition resulting from sensor data. Therefore the control of loads is happening in real time.)
controlled charger/inverters of said power generation and storage customers, to control in real time said charger/inverters to autonomously direct generated power to charge said storage devices, or to autonomously direct generated power or stored power to said customer circuit, to autonomously provide power to said controlled power generation and storage customers' varying loads, and to detect in real time unpredictably fluctuating generated power of that customer's power generation system, (¶0038 teaches the controller 430 controls the charging and discharging of the storage battery 200 and adjusts the PV generated power, in accordance with the control command received from the HEMS 700. ¶0036 teaches directing generated power to storage device, ¶0037 teaches directing stored power and generated power to loads distribution board which powers the loads. Fig. 6 S14-S18 and ¶0097-¶0098 teaches a loop where operation schedule of the loads are constantly being changed based on change in response to change in load condition resulting from sensor data.)
whereby each power generation and storage customer's controller detects changes in that power generation and storage customer's varying load and unpredictably fluctuating power; (Fig. 6 S14-S18 and ¶0097-¶0098 teaches a loop where the power-generation information and load change based on sensor are being detected)
wherein said controllers act autonomously from said grid participant and from each other; (Myamoto in ¶0045 teaches, HEMS 700 determines an operation schedule of the load 300, and performs a control according to the determined operation schedule. HEMS control of individual loads is not dictated by the external network 2 and it doesn’t rely on any other HEMS)
Myamoto doesn’t explicitly teach, wherein each controller is associated with each controlled load customer's and each controlled power generation and storage customer's corresponding intermediate circuit, and with reference criteria for each said controlled load customer and for each said controlled power generation and storage customer; (Myamoto in ¶0030 and fig. 1 teaches, HEMS 700 associated with each consumer. . However it doesn’t teach, the controllers being associated with a reference criteria. Vaswani in ¶0027 teaches meters are nodes. ¶0134 teaches the meters are associated with customer loads. ¶0114 teaches disconnecting a group of nodes based on geographic area, hence meters (or customers) are associated with a reference criteria (i.e. geographic area).)
wherein said controllers can be aggregated and segregated into subsets by said intermediate circuits and by said reference criteria; (Vaswani in ¶0114 teaches disconnecting a group of nodes based on location (i.e. reference criteria))
wherein each controller is downloadably connected to said grid participant so that said grid participant can download multiple selected grid participant rules to multiple selected subsets of said controllers; (Myamoto in ¶0045 teaches, HEMS 700 may acquire information for use in the control from the external network 2 by communicating with the external network 2. ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information). However it doesn’t teach acquiring the information to a subset of controllers. Vaswani in ¶0114 teaches disconnecting a group of nodes based on location (i.e. reference criteria))
whereby by downloading a controlled load grid participant rule to a controlled load subset of said controllers, said controlled load subset of said controllers autonomously manages in real time said controlled load portions to allow load adding and load shedding in real time according to said controlled load grid participant rule; and (¶0045 teaches, HEMS 700 may acquire information for use in the control from the external network 2 by communicating with the external network 2. ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. ¶0057 teaches controlling sockets 801-805 by switching on and off sockets to provide power to loads during independent operation which is referred to as “power leveling control”. Per ¶0073 and fig. 4-5 power leveling control unit is part of Control-Command generation unit, which is part of HEMS. However it doesn’t teach downloading to a subset of controllers. Vaswani in ¶0114 teaches disconnecting a group of nodes based on location (i.e. reference criteria)))
whereby by downloading a power generation and storage grid participant rule to a power generation and storage subset of said controllers, said power generation and storage subset of said controllers autonomously manages in real time said controlled power generation systems and controlled storage devices to provide power to said grid at said common connection that conforms to said grid participant's desired outcomes for customer circuits of said power generation and storage subset of said controllers. (¶0045 teaches, HEMS 700 may acquire information for use in the control from the external network 2 by communicating with the external network 2. ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. ¶0057 teaches controlling sockets 801-805 by switching on and off sockets to provide power to loads during independent operation which is referred to as “power leveling control”. Per ¶0073 and fig. 4-5 power leveling control unit is part of Control-Command generation unit, which is part of HEMS. Vaswani ¶0040 teaches communication station 120 is associated with utility provider which sends operation commands to meters. ¶0060 taches disconnect command received by meters. ¶0114 teaches disconnecting a group of nodes based on geographic area. Hence a subset of controllers can receive operation command)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid outage event of Myamoto to include Vaswani’s method of associating customers to a reference criteria and affecting a subset of controllers. Myamoto already teaches HEMS receiving instruction from utility company and managing customer grid based on that information. Grouping utility customers under a specific criteria and sending communication from utility node to a subset is known in the art as evident by Vaswani ¶0069 (geographic reference criteria). The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Myamoto and Vaswani doesn’t explicitly teach, grid participant rules to correct undesirable grid conditions, to achieve said grid participant's desired outcome for the intermediate circuit of that controlled load customer; wherein said grid participant rules correct undesirable grid conditions consisting of low grid frequency, low or high voltage conditions, or reactive power output; (Myamoto in ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. However it doesn’t explicitly teach the power outage is to correct undesirable condition consisting of low grid frequency, low or high voltage conditions, or reactive power output. Fu in ¶0048 teaches local controller receiving system instructions to disconnect from the main grid from a control center such as a power dispatch center of the main grid, when a failure or abnormal system behavior occurs in the main grid. ¶0044 teaches abnormal system behavior includes grid over/under frequency.
Fu is an art in the area of interest as it teaches electric power utility system (¶0028). A combination of Fu with Myamoto and Baldassarre would allow the combined system to correct undesirable grid condition such as low frequency and disconnected consumers behind a utility meter to correct that grid condition. One would have been motivated to do so because by doing so one can prevent an unstable operation on the main grid (see Fu in ¶0048).
Regarding Claim 7,
Myamoto, Vaswani and Fu teaches, An adaptive grid according to claim 6, wherein the reference criteria is selected from the group consisting of the intermediate circuit to which the referenced controlled load customer is connected, the area in which the referenced controlled load customer is located, the type of the referenced controlled load customer's intermittent power generation system, the direction the referenced controlled load customer's intermittent power generation system faces, the geographic characteristics of the terrain around the referenced controlled load customer's intermittent power generation system, the capacity of the referenced controlled load customer's intermittent power generation system, the type of power usage of the controlled load customer, and whether the referenced controlled load customer has energy storage. (Vaswani in ¶0l14 teaches disconnecting a group of nodes based on location (i.e. reference criteria))
Regarding claim 10,
Myamoto, Vaswani and Fu teaches, An adaptive grid according to claim 6, wherein said controlled load portions comprise devices selected from the group consisting of water heaters, air conditioners, space heaters, swimming pool heaters and swimming pool pumps. (Myamoto in ¶0033 teaches load includes air conditioners)
Regarding claim 12,
Myamoto, Vaswani and Fu teaches, An adaptive grid according to claim 6, wherein said power generation system, said charger/inverter and said storage device are connected to a micro grid connected circuit to power at least a micro grid portion of that power generation and storage customer's varying load, wherein said micro grid connected circuit is connected to said customer circuit, wherein said micro grid connected circuit is connected to said customer circuit by an isolating switch, and said controlled load portions are connected only to said customer circuit, and not to said micro grid connected circuit, whereby opening said isolating switch isolates said micro grid connected circuit from said grid participant and from said controlled load portions; (Myamoto in ¶0051-¶0052 and fig. 2 teaches, charger/inverter 410 and 420, storage 200 are connected to high priority load (micro-grid) through isolating switch 502. Also teaches another load connected to customer circuit through 507-508 but not to high priority load. Opening 502 isolates high priority load from grid 1 and another load.)
wherein one of said energy management controllers monitors power from said grid and opens said isolating switch when said intermediate circuit is off-line; (Myamoto in ¶0051-¶0052 and fig. 2 teaches, controller opens isolated switch 502 when in independent operation due to outage) 
whereby when said intermediate circuit is off-line, critical loads on said micro grid connected circuit can receive stored power through said charger/inverter discharged from said storage device. (Myamoto in ¶0051-¶0052 and fig. 2 teaches, during outage high priority load can receive power from storage through inverter 420)
Regarding claim 14,
Myamoto, Vaswani and Fu teaches, An adaptive grid according to claim 12, wherein said critical loads comprise devices selected from the group consisting of refrigerators, freezers, medical equipment, lighting, and chargers. (Myamoto in ¶0049 teaches connecting a refrigerator to high priority socket)
Regarding claim 27,
Myamoto, Vaswani and Fu teaches, An adaptive grid according to claim 6, wherein said energy management controllers are implemented as software on a computer. (Myamoto teaches, ¶0060 teaches the processing unit 710 of HEMS 700 controls various types of functions of the HEMS 700 by executing a control program stored in the storage unit 720.)
Regarding claim 30,
Myamoto, Vaswani and Fu teaches, An adaptive grid according to claim 6, wherein said energy management controllers can accept and act according to grid participant rules that require centralized control by the energy grid participant at times defined by said grid participant. (Myamoto in ¶0076 teaches the HEMS 700 acquires the planned power outage time period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information)

Claims 9, 11/9, 13, 15, 16, 26/9, 28, 29/9, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Myamoto et. al. (US 20140042811 A1) hereinafter Myamoto in view of Baba et. al. (US 20140312841 A1) hereinafter Baba and further in view of Baldassarre et. al. (US 20100019574 A1) hereinafter Baldassarre and further in view of Fu (US20120283890A1) hereinafter Fu.
Regarding claim 9,
Myamoto teaches, A method for reducing instability of a grid operably connected to a grid participant that provides power to customers through a plurality of intermediate circuits, wherein each customer has a varying load on a customer circuit that is behind a utility meter connected at a common connection to one of said intermediate circuits, (¶0020 teaches a method of controlling load. Fig. 1 and ¶0029-¶0033 teaches, an entire configuration (intermediate circuit) of a power control system with load 300 (“such as lighting, an air conditioner and a refrigerator, and television”) connected to a power system of a power company, also teaches the load is behind a utility meter connected to a common connection. According to Applicant’s specification ¶0003 it is known in the art for power to be provided to plurality of customers through a network (plurality of intermediate circuit))
wherein certain of said customers are power generation and storage customers, who each has an intermittent power generation system that provides unpredictably fluctuating generated power to said customer circuit, linked to a storage device by a charger/inverter that charges said storage device using generated power from said power generation system, or discharges stored power from said storage device to said customer circuit, comprising: (¶0019 teaches, a consumer having independently operable power supply means (e.g., PV 100). ¶0030-¶0031 and fig. 1 teaches PV provides power to customer’s circuit. ¶0036 teaches DC power from PV being stored in the storage battery 200)
controllably connecting energy management controllers behind said utility meter to autonomously control in real time controlled load portions of said varying loads of certain controlled load customers, and to detect in real time changes in said varying load of said controlled load customers, (¶0019 teaches a control device (e.g., HEMS 700) for controlling the power supply means and the load. ¶0045 teaches, HEMS 700 determines an operation schedule of the load 300, and performs a control according to the determined operation schedule. Fig. 6 S14-S18 and ¶0097-¶0098 teaches a loop where operation schedule of the loads are constantly being changed based on change in response to change in load condition resulting from sensor data. Therefore the control of loads is happening in real time. ¶0057 teaches controlling sockets 801-805 by switching on and off sockets to provide power to loads during independent operation which is referred to as “power leveling control”. Per ¶0073 and fig. 4-5 power leveling control unit is part of Control-Command generation unit, which is part of HEMS.)
and to autonomously control in real time said charger/inverters of controlled power generation and storage customers, (¶0038 teaches the controller 430 controls the charging and discharging of the storage battery 200 and adjusts the PV generated power, in accordance with the control command received from the HEMS 700.)
and to detect in real time unpredictably fluctuating generated power of said power generation and storage customer's power generation systems; (Fig. 6 S14-S18 and ¶0097-¶0098 teaches a loop where the power-generation information and load change based on sensor are being detected)
wherein the controllers are downloadably connected to said grid participant so that said grid participant can periodically download selected grid participant rules for achieving desired outcomes for that controller's customer circuit; (¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information)
downloading to said controllers grid participant rules for said grid participant's desired outcome for the customer circuit for that controller; (¶0045 teaches, HEMS 700 may acquire information for use in the control from the external network 2 by communicating with the external network 2. ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information))
wherein said controllers act autonomously from said grid participant and from each other; (Myamoto in ¶0045 teaches, HEMS 700 determines an operation schedule of the load 300, and performs a control according to the determined operation schedule. HEMS control of individual loads is not dictated by the external network 2 and it doesn’t rely on any other HEMS)
wherein each power generation and storage customer's controller detects changes in that power generation and storage customer's varying load and unpredictably fluctuating power; (¶0045 teaches, HEMS 700 determines an operation schedule of the load 300, and performs a control according to the determined operation schedule. Fig. 6 S14-S18 and ¶0097-¶0102 teaches a loop where HEMS acquires again the accumulated power information, the power-generation information, the load priority information and motion sensor information)
Myamoto doesn’t explicitly teach, wherein, in real time response to detected excesses in power for meeting a power generation and storage customer's varying load and desired outcome on a customer circuit, in accordance with said grid participant rules, the controllers for that power generation and storage customer’s customer circuit autonomously direct the charger/inverter for that power generation and storage customer’s customer circuit in real time to send sufficient generated power to said controlled load portions or to charge a storage device to absorb such excess; (Myamoto in ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. ¶0019 teaches, a consumer having independently operable power supply means (e.g., PV 100). ¶0030 teaches a storage battery 200. However it doesn’t explicitly teach storage battery to absorb excess power. Baba in ¶0079-¶0080 teaches using a EV battery as a load to consume surplus power.)
Baba is an art in the area of interest as it teaches, an electricity management device which manage electricity used in a house. A combination of Myamoto with Baba would allow the system to use an energy storage as a load to consume excess power during power outage (grid disconnection). One would have motivated to do so because by doing so it is possible to perform power conversion at a high efficiency as taught by Baba in ¶0131.
Myamoto and Baba don’t explicitly teach, wherein, in real time response to detected deficiencies in power for meeting a power generation and storage customer's varying load and desired outcome on a customer circuit, in accordance with said grid participant rules, the controllers for that power generation and storage customer’s customer circuit autonomously disconnect said controlled load portions or discharge stored power from said storage device to provide power to meet said deficiencies; (Myamoto in ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. ¶0019 teaches, a consumer having independently operable power supply means (e.g., PV 100). ¶0030 teaches a storage battery 200. Fig. 6 S14-S18 and ¶0097-¶0102 teaches a loop where HEMS acquires again the accumulated power information, the power-generation information, the load priority information and motion sensor information and changes operation scheduled of loads based on detected changes. ¶0045 teaches HEMS performs a control according to the determined operation schedule. However Myamoto doesn’t explicitly teach detecting deficiencies in power and shed sufficient load in real time to reduce the deficiencies. Baldassarre in ¶0117 teaches detecting power being drawn by active loads being above a threshold of power being supplied from auxiliary power source and shedding loads based on that determination)
whereby said controllers autonomously manage in real time said controlled load portions and said charger/inverters to smooth out said excess and said deficiencies and to provide power to said grid at said common connection that conforms to said grid participant's desired outcome for that customer circuit. (Myamoto ¶0019 teaches a control device (e.g., HEMS 700) for controlling the power supply means and the load. Baba in ¶0079-¶0080 teaches using a EV battery as a load to consume surplus power. However they don’t explicitly teach using load to smooth out deficiencies. Baldassarre in ¶0117 teaches detecting power being drawn by active loads being above a threshold of power being supplied from auxiliary power source and shedding loads based on that determination)
Baldassarre is an art in the area of interest as it teaches controlling loads. A combination of Baldassarre with Myamoto and Baba would allow the combined system to detect excess and deficiencies in power and control loads to reduce the excess and deficiency. One would have been motivated to do so because by doing so one can maintain optimal balance of the power supplied to the electrical loads by the auxiliary power source and avoid overloading the auxiliary power source as taught by Baldassarre in ¶0020 and ¶0034.

Myamoto, Baba and Baldassarre doesn’t explicitly teach, grid participant rules to correct undesirable grid conditions to achieve desired outcomes….; wherein said grid participant rules correct undesirable grid conditions consisting of low grid frequency, low or high voltage conditions, or reactive power output; (Myamoto in ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. However it doesn’t explicitly teach the power outage is to correct undesirable condition consisting of low grid frequency, low or high voltage conditions, or reactive power output. Fu in ¶0048 teaches local controller receiving system instructions to disconnect from the main grid from a control center such as a power dispatch center of the main grid, when a failure or abnormal system behavior occurs in the main grid. ¶0044 teaches abnormal system behavior includes grid over/under frequency.
Fu is an art in the area of interest as it teaches electric power utility system (¶0028). A combination of Fu with Myamoto and Baldassarre would allow the combined system to correct undesirable grid condition such as low frequency and disconnected consumers behind a utility meter to correct that grid condition. One would have been motivated to do so because by doing so one can prevent an unstable operation on the main grid (see Fu in ¶0048). and other undesirable associated problems (see Fu Column 2 Line 11-46).
Regarding claim 11/9,
Myamoto, Baba, Baldassarre and Fu teaches, A method according to any one of claims 1, 2, 3, 4, 5, or 9, wherein said controlled load portions comprise devices selected from the group consisting of water heaters, air conditioners, space heaters, swimming pool heaters and swimming pool pumps. (Myamoto in ¶0033 teaches load includes air conditioners)
Regarding claim 13,
Myamoto, Baba, Baldassarre and Fu teaches, A method according to claim 9, further comprising: connecting said power generation system, said charger/inverter and said storage device to a micro grid connected circuit to power at least a micro grid portion of that power generation and storage customer's varying load, wherein said micro grid connected circuit is connected to said customer circuit, wherein said micro grid connected circuit is connected to said customer circuit by an isolating switch, and said controlled load is connected only to said customer circuit, and not to said micro grid connected circuit, whereby opening said isolating switch isolates said micro grid connected circuit from said grid participant and from said controlled load; (Myamoto in ¶0051-¶0052 and fig. 2 teaches, charger/inverter 410 and 420, storage 200 are connected to high priority load (micro-grid) through isolating switch 502. Also teaches another load connected to customer circuit through 507-508 but not to high priority load. Opening 502 isolates high priority load from grid 1 and another load.)
wherein one of said energy management controllers monitors power from said grid and opens said isolating switch when said intermediate circuit is off-line; (Myamoto in ¶0051-¶0052 and fig. 2 teaches, controller opens isolated switch 502 when in independent operation due to outage) 
whereby when said intermediate circuit is off-line, critical loads on said micro grid connected circuit can receive stored power through said charger/inverter discharged from said storage device. (Myamoto in ¶0051-¶0052 and fig. 2 teaches, during outage high priority load can receive power from storage through inverter 420)
Regarding claim 15,
Myamoto, Baba, Baldassarre and Fu teaches, A method according to claim 13, wherein said critical loads comprise devices selected from the group consisting of refrigerators, freezers, medical equipment, lighting, and chargers. (Myamoto in ¶0049 teaches connecting a refrigerator to high priority socket)
Regarding claim 16,
Myamoto teaches, A customer circuit for a grid participant customer having a varying load behind a utility meter that is connected at a common connection to an intermediate circuit of a grid, wherein said grid participant provides power to said customer circuit through said intermediate circuit, comprising: (¶0020 teaches a method of controlling load. Fig. 1 and ¶0029-¶0033 teaches, an entire configuration (intermediate circuit) of a power control system with load 300 (“such as lighting, an air conditioner and a refrigerator, and television”) connected to a power system of a power company, also teaches the load is behind a utility meter connected to a common connection.)
an intermittent power generation system; ¶0019 teaches, a consumer having independently operable power supply means (e.g., PV 100).
a storage device; (¶0030 teaches a storage battery 200.)
a charger/inverter linking said power generation system to said storage device that charges said storage device using generated power from said power generation system or discharges stored power from said storage device; (¶0037 teaches, The DC/AC converter 420 converts the DC power that the DC/DC converter 410 outputs, and/or the storage battery discharge power to the AC and outputs these powers to the distribution board 500)
energy management controllers connected to a controlled load portion of said varying load, to control in real time said controlled load portion, by autonomously connecting or autonomously disconnecting said controlled load portion from said customer circuit, whereby said controllers allow load adding and load shedding in real time of said controlled load portion, and to detect in real time changes in said varying load due to connection and disconnection of said controlled load portions; and (¶0019 teaches a control device (e.g., HEMS 700) for controlling the power supply means and the load. ¶0045 teaches, HEMS 700 determines an operation schedule of the load 300, and performs a control according to the determined operation schedule. Fig. 6 S14-S18 and ¶0097-¶0098 teaches a loop where operation schedule of the loads are constantly being changed based on change in response to change in load condition resulting from sensor data. Therefore the control of loads is happening in real time. ¶0057 teaches controlling sockets 801-805 by switching on and off sockets to provide power to loads during independent operation which is referred to as “power leveling control”. Per ¶0073 and fig. 4-5 power leveling control unit is part of Control-Command generation unit, which is part of HEMS.)
said charger/inverter, to control in real time said charger/inverter to direct generated power to autonomously charge said storage device, or to autonomously direct generated power or stored power to said customer circuit, to provide power to said varying load, and to detect in real time unpredictably fluctuating generated power of that customer's power generation system; (¶0038 teaches the controller 430 controls the charging and discharging of the storage battery 200 and adjusts the PV generated power, in accordance with the control command received from the HEMS 700. ¶0036 teaches directing generated power to storage device, ¶0037 teaches directing stored power and generated power to loads distribution board which powers the loads. Fig. 6 S14-S18 and ¶0097-¶0098 teaches a loop where the power-generation information and load change based on sensor are being detected)
wherein said controllers are downloadably connected to said grid participant so that said grid participant can download selected grid participant rules for achieving grid participant desired outcomes for said customer circuit; (¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information)
wherein said controllers act autonomously from said grid participant and from each other; (Myamoto in ¶0045 teaches, HEMS 700 determines an operation schedule of the load 300, and performs a control according to the determined operation schedule. HEMS control of individual loads is not dictated by the external network 2 and it doesn’t rely on any other HEMS)
wherein said customer's controllers detect changes in that customer's varying load and unpredictably fluctuating generated power; (¶0045 teaches, HEMS 700 determines an operation schedule of the load 300, and performs a control according to the determined operation schedule. Fig. 6 S14-S18 and ¶0097-¶0102 teaches a loop where HEMS acquires again the accumulated power information, the power-generation information, the load priority information and motion sensor information)
Myamoto doesn’t explicitly teach, wherein, in real time response to detected excesses in power for meeting said customer's varying load and said desired outcomes, at said common connection, in accordance with said grid participant rules, said controllers direct the charger/inverter in real time to send sufficient power to said controlled load portions or to charge said storage device to absorb such excess; (Myamoto in ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. ¶0019 teaches, a consumer having independently operable power supply means (e.g., PV 100). ¶0030 teaches a storage battery 200. However it doesn’t explicitly teach storage battery to absorb excess power. Baba in ¶0079-¶0080 teaches using a EV battery as a load to consume surplus power.)
Baba is an art in the area of interest as it teaches, an electricity management device which manage electricity used in a house. A combination of Myamoto with Baba would allow the system to use an energy storage as a load to consume excess power. One would have motivated to do so because by doing so it is possible to perform power conversion at a high efficiency as taught by Baba in ¶0131.
Myamoto and Baba don’t explicitly teach, wherein in real time response to detected deficiencies in power for meeting said customer’s varying load and desired outcomes, at said common connection, in accordance with said grid participant rules, said controllers disconnect said controlled load portions or discharge stored power from said storage device to provide power to meet said deficiencies; (Myamoto in ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. ¶0019 teaches, a consumer having independently operable power supply means (e.g., PV 100). ¶0030 teaches a storage battery 200. Fig. 6 S14-S18 and ¶0097-¶0102 teaches a loop where HEMS acquires again the accumulated power information, the power-generation information, the load priority information and motion sensor information and changes operation scheduled of loads based on detected changes. ¶0045 teaches HEMS performs a control according to the determined operation schedule. However Myamoto doesn’t explicitly teach detecting deficiencies in power and shed sufficient load in real time to reduce the deficiencies. Baldassarre in ¶0117 teaches detecting power being drawn by active loads being above a threshold of power being supplied from auxiliary power source and shedding loads based on that determination)
whereby said controllers autonomously manage in real time said controlled load portions and said charger/inverters to smooth out said excess and said deficiencies and to provide power to said grid at said common connection that conforms to said grid participant's desired outcome for said customer circuit, (Myamoto ¶0019 teaches a control device (e.g., HEMS 700) for controlling the power supply means and the load. Baba in ¶0079-¶0080 teaches using a EV battery as a load to consume surplus power. However they don’t explicitly teach using load to smooth out deficiencies. Baldassarre in ¶0117 teaches detecting power being drawn by active loads being above a threshold of power being supplied from auxiliary power source and shedding loads based on that determination)
Baldassarre is an art in the area of interest as it teaches controlling loads. A combination of Baldassarre with Myamoto and Baba would allow the combined system to detect excess and deficiencies in power and control loads to reduce the excess and deficiency. One would have been motivated to do so because by doing so one can maintain optimal balance of the power supplied to the electrical loads by the auxiliary power source and avoid overloading the auxiliary power source as taught by Baldassarre in ¶0020 and ¶0034.

Myamoto, Baba and Baldassarre doesn’t explicitly teach, grid participant rules to correct undesirable grid conditions, to achieve said grid participant's desired outcome…; wherein said grid participant rules correct undesirable grid conditions consisting of low grid frequency, low or high voltage conditions, or reactive power output; (Myamoto in ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. However it doesn’t explicitly teach the power outage is to correct undesirable condition consisting of low grid frequency, low or high voltage conditions, or reactive power output. Fu in ¶0048 teaches local controller receiving system instructions to disconnect from the main grid from a control center such as a power dispatch center of the main grid, when a failure or abnormal system behavior occurs in the main grid. ¶0044 teaches abnormal system behavior includes grid over/under frequency.
Fu is an art in the area of interest as it teaches electric power utility system (¶0028). A combination of Fu with Myamoto and Baldassarre would allow the combined system to correct undesirable grid condition such as low frequency and disconnected consumers behind a utility meter to correct that grid condition. One would have been motivated to do so because by doing so one can prevent an unstable operation on the main grid (see Fu in ¶0048).
Regarding claim 26/9,
Myamoto, Baba, Baldassarre and Fu teaches, A method according to any one of claims 1, 4, or 9, wherein said energy management controllers are implemented as software on a computer. (Myamoto teaches, ¶0060 teaches the processing unit 710 of HEMS 700 controls various types of functions of the HEMS 700 by executing a control program stored in the storage unit 720.)
Regarding claim 28,
Myamoto, Baba, Baldassarre and Fu teaches, A customer circuit according to claim 16, wherein said energy management controllers are implemented as software on a computer. (Myamoto teaches, ¶0060 teaches the processing unit 710 of HEMS 700 controls various types of functions of the HEMS 700 by executing a control program stored in the storage unit 720.)
Regarding claim 29/9,
Myamoto, Baba, Baldassarre and Fu teaches, A method according to any one of claims 1, 4, or 9, wherein said energy management controllers can accept and act according to grid participant rules that require centralized control by the energy grid participant at times defined by said grid participant. (Myamoto in ¶0076 teaches the HEMS 700 acquires the planned power outage time period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information)
Regarding claim 31,
Myamoto, Baba and Baldassarre don’t explicitly teach, A customer circuit according to claim 16, wherein said energy management controllers can accept and act according to grid participant rules that require centralized control by the energy grid participant at times defined by said grid participant. (Myamoto in ¶0076 teaches the HEMS 700 acquires the planned power outage time period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information)
Regarding claim 33,
Myamoto teaches, A customer circuit for a grid participant customer having a varying load behind a utility meter that is connected at a common connection to an intermediate circuit of a grid, wherein said grid participant provides power to said customer circuit through said intermediate circuit comprising: (¶0020 teaches a method of controlling load. Fig. 1 and ¶0029-¶0033 teaches, an entire configuration (intermediate circuit) of a power control system with load 300 (“such as lighting, an air conditioner and a refrigerator, and television”) connected to a power system of a power company, also teaches the load is behind a utility meter connected to a common connection.)
an intermittent power generation system; (¶0019 teaches, a consumer having independently operable power supply means (e.g., PV 100).)
a storage device; (¶0030 teaches a storage battery 200.)
a charger/inverter linking said power generation system to said storage device that charges said storage device using generated power from said power generation system or discharges stored power from said storage device; (¶0037 teaches, The DC/AC converter 420 converts the DC power that the DC/DC converter 410 outputs, and/or the storage battery discharge power to the AC and outputs these powers to the distribution board 500)
an energy management controller connected to a controlled load portion of said varying load, to control in real time said controlled load portion, by autonomously connecting or autonomously disconnecting said controlled load portion from said customer circuit, whereby said controller allows load adding and load shedding in real time of said controlled load portion, and to detect in real time changes in said varying load due to connection and disconnection of said controlled load portions; (¶0019 teaches a control device (e.g., HEMS 700) for controlling the power supply means and the load. ¶0045 teaches, HEMS 700 determines an operation schedule of the load 300, and performs a control according to the determined operation schedule. Fig. 6 S14-S18 and ¶0097-¶0098 teaches a loop where operation schedule of the loads are constantly being changed based on change in response to change in load condition resulting from sensor data. Therefore the control of loads is happening in real time. ¶0057 teaches controlling sockets 801-805 by switching on and off sockets to provide power to loads during independent operation which is referred to as “power leveling control”. Per ¶0073 and fig. 4-5 power leveling control unit is part of Control-Command generation unit, which is part of HEMS.)
said charger/inverter, to control in real time said charger/inverter to direct generated power to autonomously charge said storage device, or to autonomously direct generated power or stored power to said customer circuit, to provide power to said varying load, and to detect in real time unpredictably fluctuating generated power of that customer's power generation system; (¶0038 teaches the controller 430 controls the charging and discharging of the storage battery 200 and adjusts the PV generated power, in accordance with the control command received from the HEMS 700. ¶0036 teaches directing generated power to storage device, ¶0037 teaches directing stored power and generated power to loads distribution board which powers the loads. Fig. 6 S14-S18 and ¶0097-¶0098 teaches a loop where the power-generation information and load change based on sensor are being detected)
wherein said controller is downloadably connected to said grid participant so that said grid participant can download selected grid participant rules for achieving grid participant desired outcomes for said customer circuit; (¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information)
wherein said controller acts autonomously from said grid participant; (Myamoto in ¶0045 teaches, HEMS 700 determines an operation schedule of the load 300, and performs a control according to the determined operation schedule. HEMS control of individual loads is not dictated by the external network 2 and it doesn’t rely on any other HEMS)
Myamoto doesn’t explicitly teach, wherein, in real time response to detected excesses in power for meeting said customer's varying load and said desired outcomes at said common connection, in accordance with said grid participant’s rules, said controller directs the charger/inverter in real time to send sufficient power to said controlled load portions or to charge said storage device to absorb such excess; (Myamoto in ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. ¶0019 teaches, a consumer having independently operable power supply means (e.g., PV 100). ¶0030 teaches a storage battery 200. However it doesn’t explicitly teach storage battery to absorb excess power. Baba in ¶0079-¶0080 teaches using a EV battery as a load to consume surplus power.)
Baba is an art in the area of interest as it teaches, an electricity management device which manage electricity used in a house. A combination of Myamoto with Baba would allow the system to use an energy storage as a load to consume excess power during power outage (grid disconnection). One would have motivated to do so because by doing so it is possible to perform power conversion at a high efficiency as taught by Baba in ¶0131.
Myamoto and Baba don’t explicitly teach, wherein in real time response to detected deficiencies in power for meeting said customer's varying load and said desired outcome at said common connection, in accordance with said grid participant rules, said controller disconnects said controlled load portions or discharges stored power from said storage device to provide power to meet said deficiencies; (Myamoto in ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. Fig. 6 S14-S18 and ¶0097-¶0102 teaches a loop where HEMS acquires again the accumulated power information, the power-generation information, the load priority information and motion sensor information and changes operation scheduled of loads based on detected changes. ¶0045 teaches HEMS performs a control according to the determined operation schedule. However Myamoto doesn’t explicitly teach detecting deficiencies in power and shed sufficient load in real time to reduce the deficiencies. Baldassarre in ¶0117 teaches detecting power being drawn by active loads being above a threshold of power being supplied from auxiliary power source and shedding loads based on that determination)
whereby said controller autonomously manage in real time said controlled load portions and said charger/inverters to smooth out said excess and said deficiencies and to provide power to said grid at said common connection that conforms to said grid participant's desired outcome for said customer circuit. (Myamoto ¶0019 teaches a control device (e.g., HEMS 700) for controlling the power supply means and the load. Baba in ¶0079-¶0080 teaches using a EV battery as a load to consume surplus power. However they don’t explicitly teach using load to smooth out deficiencies. Baldassarre in ¶0117 teaches detecting power being drawn by active loads being above a threshold of power being supplied from auxiliary power source and shedding loads based on that determination)
Baldassarre is an art in the area of interest as it teaches controlling loads. A combination of Baldassarre with Myamoto and Baba would allow the combined system to detect excess and deficiencies in power and control loads to reduce the excess and deficiency. One would have been motivated to do so because by doing so one can maintain optimal balance of the power supplied to the electrical loads by the auxiliary power source and avoid overloading the auxiliary power source as taught by Baldassarre in ¶0020 and ¶0034.
Myamoto, Baba and Baldassarre doesn’t explicitly teach, grid participant rules to correct undesirable grid conditions, to achieve said grid participant's desired outcomes …; wherein said grid participant rules correct undesirable grid conditions consisting of low or high voltage conditions, or reactive power output; (Myamoto in ¶0076 teaches the HEMS 700 acquires the planned power outage period information via the wide area communication I/F unit 740 from the external network 2. ¶0077 teaches performing independent operation based on power outage period information. However it doesn’t explicitly teach the power outage is to correct undesirable condition consisting of low or high voltage conditions, or reactive power output. Fu in ¶0048 teaches local controller receiving system instructions to disconnect from the main grid from a control center such as a power dispatch center of the main grid, when a failure or abnormal system behavior occurs in the main grid. ¶0044 teaches abnormal system behavior includes grid over/under voltage.
Fu is an art in the area of interest as it teaches electric power utility system (¶0028). A combination of Fu with Myamoto and Baldassarre would allow the combined system to correct undesirable grid condition such as over/under voltage and disconnected consumers behind a utility meter to correct that grid condition. One would have been motivated to do so because by doing so one can prevent an unstable operation on the main grid (see Fu in ¶0048).

Claims 17/1, 18/1, 19/1 are rejected under 35 U.S.C. 103 as being unpatentable over Myamoto et. al. (US 20140042811 A1) hereinafter Myamoto in view of Baldassarre et. al. (US 20100019574 A1) hereinafter Baldassarre and further in view of Fu (US20120283890A1) hereinafter Fu and further in view of Prochaska et. al. (US 20110062708 A1) hereinafter Prochaska.
Regarding claim 17/1,
Myamoto, Baldassarre and Fu don’t explicitly teaches, A method according to any one of claims 1, 2, 4, 5, or 9, wherein real time is within fifteen seconds. (Prochaska in ¶0025 teaches detecting a grid destabilizing event in less than 1 second and ¶0026 teaches responding to destabilizing even in less than 1 second)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid destabilizing event of Myamoto, Baldassarre and Fu to include Prochaska’s method of detecting and responding to destabilizing event within fifteen seconds. One would have been motivated to do so because by doing so one can prevent equipment damage as taught by Prochaska ¶0059.
Regarding claim 18/1,
Myamoto, Baldassarre and Fu don’t explicitly teaches, A method according to any one of claims 1, 2, 4, 5, or 9, wherein real time is within ten seconds. (Prochaska in ¶0025 teaches detecting a grid destabilizing event in less than 1 second and ¶0026 teaches responding to destabilizing even in less than 1 second)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid destabilizing event of Myamoto, Baldassarre and Fu to include Prochaska’s method of detecting and responding to destabilizing event within ten seconds. One would have been motivated to do so because by doing so one can prevent equipment damage as taught by Prochaska ¶0059.
Regarding claim 19/1,
Myamoto, Baldassarre and Fu don’t explicitly teaches, A method according to any one of claims 1, 2, 4, 5, or 9, wherein real time is not more than one second. (Prochaska in ¶0025 teaches detecting a grid destabilizing event in less than 1 second and ¶0026 teaches responding to destabilizing even in less than 1 second)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid destabilizing event of Myamoto, Baldassarre and Fu to include Prochaska’s method of detecting and responding to destabilizing event within not more than one second. One would have been motivated to do so because by doing so one can prevent equipment damage as taught by Prochaska ¶0059.

Claims 17/2, 18/2, 19/2, are rejected under 35 U.S.C. 103 as being unpatentable over Myamoto et. al. (US 20140042811 A1) hereinafter Myamoto in view of Baldassarre et. al. (US 20100019574 A1) hereinafter Baldassarre, further in view Fu (US20120283890A1) hereinafter Fu, further in view of Vaswani et. al. (US 20120036250 A1) hereinafter Vaswani and further in view of Clidaras et. al. (US Patent No. US 9618991 B1) hereinafter Clidaras and further in view of Prochaska et. al. (US 20110062708 A1) hereinafter Prochaska.

Regarding claim 17/2,
Myamoto, Baldassarre, Fu, Vaswani and Clidaras don’t explicitly teaches, A method according to any one of claims 1, 2, 4, 5, or 9, wherein real time is within fifteen seconds. (Prochaska in ¶0025 teaches detecting a grid destabilizing event in less than 1 second and ¶0026 teaches responding to destabilizing even in less than 1 second)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid destabilizing event of Myamoto, Baldassarre, Fu, Vaswani and Clidaras to include Prochaska’s method of detecting and responding to destabilizing event within fifteen seconds. One would have been motivated to do so because by doing so one can prevent equipment damage as taught by Prochaska ¶0059.
Regarding claim 18/2,
Myamoto, Baldassarre, Fu, Vaswani and Clidaras don’t explicitly teaches, A method according to any one of claims 1, 2, 4, 5, or 9, wherein real time is within ten seconds. (Prochaska in ¶0025 teaches detecting a grid destabilizing event in less than 1 second and ¶0026 teaches responding to destabilizing even in less than 1 second)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid destabilizing event of Myamoto, Baldassarre, Fu, Vaswani and Clidaras to include Prochaska’s method of detecting and responding to destabilizing event within ten seconds. One would have been motivated to do so because by doing so one can prevent equipment damage as taught by Prochaska ¶0059.
Regarding claim 19/2,
Myamoto, Baldassarre, Fu, Vaswani and Clidaras don’t explicitly teaches, A method according to any one of claims 1, 2, 4, 5, or 9, wherein real time is not more than one second. (Prochaska in ¶0025 teaches detecting a grid destabilizing event in less than 1 second and ¶0026 teaches responding to destabilizing even in less than 1 second)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid destabilizing event of Myamoto, Baldassarre, Fu, Vaswani and Clidaras to include Prochaska’s method of detecting and responding to destabilizing event within not more than one second. One would have been motivated to do so because by doing so one can prevent equipment damage as taught by Prochaska ¶0059.

Claims 17/4, 18/4, 19/4, 17/5, 18/5, 19/5 are rejected under 35 U.S.C. 103 as being unpatentable over Myamoto et. al. (US 20140042811 A1) hereinafter Myamoto in view of Vaswani et. al. (US 20120036250 A1) hereinafter Vaswani, further in view of Clidaras et. al. (US Patent No. US 9618991 B1) hereinafter Clidaras and further in view of Baldassarre et. al. (US 20100019574 A1) hereinafter Baldassarre and further in view of Fu (US20120283890A1) hereinafter Fu and further in view of Prochaska et. al. (US 20110062708 A1) hereinafter Prochaska.
Regarding claim 17/4,
Myamoto, Vaswani, Clidaras, Baldassarre and Fu don’t explicitly teach, A method according to any one of claims 1, 2, 4, 5, or 9, wherein real time is within fifteen seconds. (Prochaska in ¶0025 teaches detecting a grid destabilizing event in less than 1 second and ¶0026 teaches responding to destabilizing even in less than 1 second)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid destabilizing event of Myamoto, Vaswani, Clidaras, Baldassarre and Fu to include Prochaska’s method of detecting and responding to destabilizing event within fifteen seconds. One would have been motivated to do so because by doing so one can prevent equipment damage as taught by Prochaska ¶0059.
Regarding claim 18/4,
Myamoto, Vaswani, Clidaras, Baldassarre and Fu don’t explicitly teach, A method according to any one of claims 1, 2, 4, 5, or 9, wherein real time is within ten seconds. (Prochaska in ¶0025 teaches detecting a grid destabilizing event in less than 1 second and ¶0026 teaches responding to destabilizing even in less than 1 second)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid destabilizing event of Myamoto, Vaswani, Clidaras, Baldassarre and Fu to include Prochaska’s method of detecting and responding to destabilizing event within ten seconds. One would have been motivated to do so because by doing so one can prevent equipment damage as taught by Prochaska ¶0059.
Regarding claim 19/4,
Myamoto, Vaswani, Clidaras, Baldassarre and Fu don’t explicitly teach, A method according to any one of claims 1, 2, 4, 5, or 9, wherein real time is not more than one second. (Prochaska in ¶0025 teaches detecting a grid destabilizing event in less than 1 second and ¶0026 teaches responding to destabilizing even in less than 1 second)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid destabilizing event of Myamoto, Vaswani, Clidaras, Baldassarre and Fu to include Prochaska’s method of detecting and responding to destabilizing event within not more than one second. One would have been motivated to do so because by doing so one can prevent equipment damage as taught by Prochaska ¶0059.
Regarding claim 17/5,
Myamoto, Vaswani, Clidaras, Baldassarre and Fu don’t explicitly teach, A method according to any one of claims 1, 2, 4, 5, or 9, wherein real time is within fifteen seconds. (Prochaska in ¶0025 teaches detecting a grid destabilizing event in less than 1 second and ¶0026 teaches responding to destabilizing even in less than 1 second)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid destabilizing event of Myamoto, Vaswani, Clidaras, Baldassarre and Fu to include Prochaska’s method of detecting and responding to destabilizing event within fifteen seconds. One would have been motivated to do so because by doing so one can prevent equipment damage as taught by Prochaska ¶0059.
Regarding claim 18/5,
Myamoto, Vaswani, Clidaras, Baldassarre and Fu don’t explicitly teach, A method according to any one of claims 1, 2, 4, 5, or 9, wherein real time is within ten seconds. (Prochaska in ¶0025 teaches detecting a grid destabilizing event in less than 1 second and ¶0026 teaches responding to destabilizing even in less than 1 second)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid destabilizing event of Myamoto, Vaswani, Clidaras, Baldassarre and Fu to include Prochaska’s method of detecting and responding to destabilizing event within ten seconds. One would have been motivated to do so because by doing so one can prevent equipment damage as taught by Prochaska ¶0059.
Regarding claim 19/5,
Myamoto, Vaswani, Clidaras, Baldassarre and Fu don’t explicitly teach, A method according to any one of claims 1, 2, 4, 5, or 9, wherein real time is not more than one second. (Prochaska in ¶0025 teaches detecting a grid destabilizing event in less than 1 second and ¶0026 teaches responding to destabilizing even in less than 1 second)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid destabilizing event of Myamoto, Vaswani, Clidaras, Baldassarre and Fu to include Prochaska’s method of detecting and responding to destabilizing event within not more than one second. One would have been motivated to do so because by doing so one can prevent equipment damage as taught by Prochaska ¶0059.

Claims 17/9, 18/9, 19/9 are rejected under 35 U.S.C. 103 as being unpatentable over Myamoto et. al. (US 20140042811 A1) hereinafter Myamoto in view of Baba et. al. (US 20140312841 A1) hereinafter Baba and further in view of Baldassarre et. al. (US 20100019574 A1) hereinafter Baldassarre and further in view of Fu (US20120283890A1) hereinafter Fu and further in view of Prochaska et. al. (US 20110062708 A1) hereinafter Prochaska.

Regarding claim 17/9,
Myamoto, Baba, Baldassarre and Fu don’t explicitly teach, A method according to any one of claims 1, 2, 4, 5, or 9, wherein real time is within fifteen seconds. (Prochaska in ¶0025 teaches detecting a grid destabilizing event in less than 1 second and ¶0026 teaches responding to destabilizing even in less than 1 second)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid destabilizing event of Myamoto, Baba, Baldassarre and Fu to include Prochaska’s method of detecting and responding to destabilizing event within fifteen seconds. One would have been motivated to do so because by doing so one can prevent equipment damage as taught by Prochaska ¶0059.
Regarding claim 18/9,
Myamoto, Baba, Baldassarre and Fu don’t explicitly teach, A method according to any one of claims 1, 2, 4, 5, or 9, wherein real time is within ten seconds. (Prochaska in ¶0025 teaches detecting a grid destabilizing event in less than 1 second and ¶0026 teaches responding to destabilizing even in less than 1 second)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid destabilizing event of Myamoto, Baba, Baldassarre and Fu to include Prochaska’s method of detecting and responding to destabilizing event within ten seconds. One would have been motivated to do so because by doing so one can prevent equipment damage as taught by Prochaska ¶0059.
Regarding claim 19/9,
Myamoto, Baba, Baldassarre and Fu don’t explicitly teach, A method according to any one of claims 1, 2, 4, 5, or 9, wherein real time is within not more than one second. (Prochaska in ¶0025 teaches detecting a grid destabilizing event in less than 1 second and ¶0026 teaches responding to destabilizing even in less than 1 second)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid destabilizing event of Myamoto, Baba, Baldassarre and Fu to include Prochaska’s method of detecting and responding to destabilizing event within not more than one second. One would have been motivated to do so because by doing so one can prevent equipment damage as taught by Prochaska ¶0059.

Claims 20, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Myamoto et. al. (US 20140042811 A1) hereinafter Myamoto et. al. (US 20140042811 A1) hereinafter Myamoto in view of Vaswani et. al. (US 20120036250 A1) hereinafter Vaswani and further in view of Fu (US20120283890A1) hereinafter Fu and further in view of Prochaska et. al. (US 20110062708 A1) hereinafter Prochaska.

Regarding claim 20,
Myamoto, Vaswani and Fu don’t explicitly teach, An adaptive grid according to claim 6, wherein real time is within fifteen seconds. (Prochaska in ¶0025 teaches detecting a grid destabilizing event in less than 1 second and ¶0026 teaches responding to destabilizing even in less than 1 second)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid destabilizing event of Myamoto, Vaswani and Fu to include Prochaska’s method of detecting and responding to destabilizing event within fifteen seconds. One would have been motivated to do so because by doing so one can prevent equipment damage as taught by Prochaska ¶0059.
Regarding claim 22,
Myamoto, Vaswani and Fu don’t explicitly teach, An adaptive grid according to claim 6, wherein real time is within ten seconds. (Prochaska in ¶0025 teaches detecting a grid destabilizing event in less than 1 second and ¶0026 teaches responding to destabilizing even in less than 1 second)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid destabilizing event of Myamoto, Vaswani and Fu to include Prochaska’s method of detecting and responding to destabilizing event within ten seconds. One would have been motivated to do so because by doing so one can prevent equipment damage as taught by Prochaska ¶0059.
Regarding claim 24,
Myamoto, Vaswani and Fu don’t explicitly teach, An adaptive grid according to claim 6, wherein real time is not more than one second. (Prochaska in ¶0025 teaches detecting a grid destabilizing event in less than 1 second and ¶0026 teaches responding to destabilizing even in less than 1 second)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid destabilizing event of Myamoto, Vaswani and Fu to include Prochaska’s method of detecting and responding to destabilizing event within not more than one second. One would have been motivated to do so because by doing so one can prevent equipment damage as taught by Prochaska ¶0059.

Claims 21, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Myamoto et. al. (US 20140042811 A1) hereinafter Myamoto in view of Baba et. al. (US 20140312841 A1) hereinafter Baba and further in view of Baldassarre et. al. (US 20100019574 A1) hereinafter Baldassarre and further in view of Fu (US20120283890A1) hereinafter Fu and further in view of Prochaska et. al. (US 20110062708 A1) hereinafter Prochaska.
Regarding claim 21,
Myamoto, Baba, Baldassarre and Fu don’t explicitly teach, A customer circuit according to claim 16, wherein real time is within fifteen seconds. (Prochaska in ¶0025 teaches detecting a grid destabilizing event in less than 1 second and ¶0026 teaches responding to destabilizing even in less than 1 second)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid destabilizing event of Myamoto, Baba, Baldassarre and Fu to include Prochaska’s method of detecting and responding to destabilizing event within fifteen seconds. One would have been motivated to do so because by doing so one can prevent equipment damage as taught by Prochaska ¶0059.
Regarding claim 23,
Myamoto, Baba, Baldassarre and Fu don’t explicitly teach, A customer circuit according to claim 16, wherein real time is within ten seconds. (Prochaska in ¶0025 teaches detecting a grid destabilizing event in less than 1 second and ¶0026 teaches responding to destabilizing even in less than 1 second)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid destabilizing event of Myamoto, Baba, Baldassarre and Fu to include Prochaska’s method of detecting and responding to destabilizing event within ten seconds. One would have been motivated to do so because by doing so one can prevent equipment damage as taught by Prochaska ¶0059.
Regarding claim 25,
Myamoto, Baba, Baldassarre and Fu don’t explicitly teach, A customer circuit according to claim 16, wherein real time is not more than one second. (Prochaska in ¶0025 teaches detecting a grid destabilizing event in less than 1 second and ¶0026 teaches responding to destabilizing even in less than 1 second)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of detecting and responding to a grid destabilizing event of Myamoto, Baba, Baldassarre and Fu to include Prochaska’s method of detecting and responding to destabilizing event within not more than one second. One would have been motivated to do so because by doing so one can prevent equipment damage as taught by Prochaska ¶0059.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087.  The examiner can normally be reached on Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116